Me. Justice Seaes delivered the opinion of the court. The judgment entered by the County Court on December 20, 1897, is final, and has not been affected by any of the orders entered subsequent to that time. This judgment was of the December term, and the order of January 15, 1898, which purported to vacate it, was of the January term. Mo motion to vacate was entered of the December term. There is no showing of any matter which would be ground of error coram nobis. Consequently the order of January 15, 1898, was inoperative, and the various orders entered subsequent thereto are of no effect. There being two judgments of record in the cause, one of which is valid, viz., the judgment of December, 1897, and the other of which is invalid and a nullity, viz., the judgment of April 2, 1898, it follows that the court should, upon motion of appellant, have eliminated the latter and void judgment from the record, and it should also eliminate from the record all of the void orders entered subsequent to the final judgment of December 20, 1897. Keeler v. The People, 160 Ill. 179. The judgment entered as of April 2, 1898, is reversed and the cause remanded, with directions to eliminate from the record all of the orders above considered which are subsequent to the judgment of December 20, 1897. Reversed and remanded with directions.